Dissenting Opinion by
Mr. Justice Schaffer :
In my judgment, the evidence in this case as set forth in the majority opinion shows plaintiff’s decedent to have been guilty of contributory negligence, and it also, it seems to me, overthrows the presumption that he did his duty. The speed of the train cannot convict the defendant of negligence (Craft v. Hines, 272 Pa. 499). The negative testimony as to lack of warning was com*483pletely overthrown by the positive testimony for both plaintiff and defendant (see majority opinion) that the whistle was blown and the bell rnng (Craft v. Hines). I would hold the plaintiff not entitled to recover and enter judgment for the defendant.